Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury as to the negligence of the defendant and contributory negligence of the plaintiff is against the weight of the evidence. All concur. (The judgment awards damages for personal injuries in an automobile negligence action. The order denies motion for a new trial unless plaintiff stipulated a reduction of the verdict, which was done.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.